Citation Nr: 0806100	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-32 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1988 to April 
1996 and served in the National Guard from September 2001 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Decatur, Georgia, 
which denied the veteran's claim seeking entitlement to 
service connection for schizophrenia.   

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends that his schizophrenia began in 1992 
during his active duty.  He also contends that it began in 
July 2002 while on active duty for training.  Service medical 
records from his period of active duty from October 1988 to 
April 1996 do not reflect treatment for or a diagnosis of a 
psychological disorder.  VA medical records reflect that the 
veteran was hospitalized in May 1999 and diagnosed with 
chronic schizophrenia.  The veteran joined the National Guard 
in September 2001.  While on active duty for training in July 
2002, the veteran was admitted to the hospital and diagnosed 
with schizoaffective disorder and was discharged from the 
service.  

As the evidence of record indicated that the onset of the 
veteran's psychological disorder was after his first period 
of active duty and before his National Guard service, the 
veteran's condition would be considered to pre-exist such 
service.  In this regard, the veteran should be advised of 
what is needed to establish service connection for a 
preexisting disorder.  VAOPGCPREC 3-2003.  Specifically, the 
veteran should be informed of the holding in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), which states that 
the correct standard for rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.  

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

It appears from the record that the veteran has been 
receiving ongoing treatment for his psychological disorder.  
On remand, VA should obtain any missing medical records 
reflecting this treatment.

After receipt of the requested medical records, the veteran 
should be afforded a VA psychiatric examination to ascertain 
the etiology and time of onset of his psychiatric disorder, 
to include whether his schizophrenia was aggravated beyond 
the natural progression of the illness during his active duty 
for training.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, the 
AOJ must send the appellant a corrective 
notice about the information and evidence 
not of record needed to establish service 
connection for a preexisting condition.  
The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his schizophrenia 
since his April 1996 discharge from his 
period of active duty through the 
present.  VA should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records.  If records are unavailable, 
please have the provider so indicate.  

3.  After completion of 1 and 2 above, 
the AOJ should make arrangements for the 
veteran to be afforded a psychiatric 
examination to ascertain the current 
nature, severity, etiology and time of 
onset of his psychiatric disorders.  All 
indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand, 
and treatment records must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  

The psychiatric examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that the veteran's 
psychiatric disorder began during his 
first period of active service or is 
etiologically related to the veteran's 
active duty for training during service 
in the Reserves, (2) whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
psychiatric disorder pre-existed his 
active duty for training (with an 
explanation) and, if so, was aggravated 
(worsened) by active duty for training, 
(3) if aggravation is found during his 
active duty for training, whether the 
aggravation constitutes an increase in 
disability beyond the natural progression 
of the disease, and (4) the current 
status of the veteran's psychiatric 
disorder.  

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
4.  After completion of 1 through 3 
above, the AOJ should readjudicate the 
appellant's claim, to include 
consideration of the holding in Wagner, 
supra.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case which 
fully sets forth the controlling law and 
regulations pertinent to the appeal and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



